FILED
                            NOT FOR PUBLICATION                             NOV 25 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30022

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00064-SEH-1

  v.
                                                 MEMORANDUM *
WALLACE JOHN BEAR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted November 2, 2009 **
                                 Portland, Oregon

Before: FISHER and PAEZ, Circuit Judges, and MOSKOWITZ, District Judge. ***

       Wallace John Bear (“Bear”) appeals a life sentence imposed following his

guilty plea to second degree murder in violation of 18 U.S.C. §§ 1111 and 1153(a).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we

affirm.

       Bear argues that in requesting the district court to impose a life sentence, the

government breached the parties’ written plea agreement. We disagree.

       In the plea agreement, Bear and the government agreed that “[t]he United

States and the Defendant reserve all right, without condition, to make any

appropriate sentencing recommendation.” Because the terms of the plea agreement

were unambiguous and imposed no limitation on the government’s sentence

recommendation, the government did not breach the plea agreement when it argued

for a life sentence.

       We also reject Bear’s argument that the government’s sentencing

recommendation rendered its promise to request a Sentencing Guidelines point

reduction illusory. Before imposing sentence, the district court, as required,

calculated the applicable Sentencing Guidelines range, which included downward

adjustments for Bear’s acceptance of responsibility and early plea as requested by

the government. See United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en

banc) (noting that the starting point for determining an appropriate sentence is to

calculate the applicable Sentencing Guideline range).




                                           2
      Finally, Bear argues that his life sentence is unreasonable. A sentencing

judge is in a superior position to make factual determinations and evaluate their

import under 18 U.S.C. § 3553(a), United States v. Overton, 573 F.3d 679, 700

(9th Cir. 2009) (quoting United States v. Cherer, 513 F.3d 1150, 1160 (9th Cir.

2008)), and only a procedurally erroneous or substantively unreasonable sentence

will be set aside. See Carty, 520 F.3d at 993. Here, the district court adequately

considered the sentencing factors in 18 U.S.C. § 3553(a) and explained its reasons

for imposing the statutory maximum sentence of life in prison. Id. The district

court did not abuse its discretion, and the sentence is not unreasonable. See id.;

Gall v. United States, 552 U.S. 38, 51 (2007).

 AFFIRMED.




                                          3